IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


VAN HALL,                                 : No. 122 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
MARK GARMEN, SUPERINTENDENT AT            :
SCI- ROCKVIEW, THE COMMON PLEAS           :
COURT OF PHILADELPHIA                     :
PENNSYLVANIA, AND DISTRICT                :
ATTORNEY'S OFFICE OF                      :
PHILADELPHIA COUNTY,                      :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 16th day of September, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Application for an Immediate Hearing are DENIED.